UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7094



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HERBERT WAKEFIELD, III,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-96-710)


Submitted:   September 29, 2006           Decided:   October 31, 2006


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Herbert Wakefield, III, Appellant Pro Se. Isaac Louis Johnson,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Herbert Wakefield, III, appeals the district court’s

order denying his motion filed under Fed. R. Crim. P. 41(g),

seeking the return of currency that was seized from him during his

arrest.   Wakefield asserts that he is entitled to the return of the

property and he was never notified of any proposed forfeiture of

the money.    We review the denial of a motion for the return of

seized    property   for   abuse   of   discretion.    United   States   v.

Chambers, 192 F.3d 374, 376 (3d Cir. 1999).             A district court

abuses its discretion if it fails or refuses to exercise its

discretion, fails “adequately to take into account judicially

recognized factors constraining its exercise” of discretion, or

exercises its discretion based upon “erroneous factual or legal

premises.”    James v. Jacobson, 6 F.3d 233, 239 (4th Cir. 1993).

            In the present case, the record contains only Wakefield’s

motion, a notation on the docket sheet of the district court’s oral

order denying that motion, Wakefield’s request for a statement of

reasons for the decision, a docket sheet entry of the court’s oral

order denying that request, and the notice of appeal. The district

court’s orders do not express the reason for the denial of the

motion for return of property.          Because we cannot discern a basis

for the decision on the sparse record before us, we are unable to

determine whether the district court appropriately exercised its

discretion.   Accordingly, we vacate the district court’s order and


                                   - 2 -
remand for further proceedings.            We deny Wakefield’s motion for

appointment of counsel and dispense with oral argument because the

facts   and   legal    contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                        VACATED AND REMANDED




                                     - 3 -